DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a Divisional of previously filed US Application 17/098,384, filed on 11/15/2020 and issued as US Patent No. 11,376,460, issued on 07/05/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the brake comprises a mechanical spring and a shock absorber (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to provide proper antecedent basis for the claimed subject matter of the brake comprising a mechanical spring and a shock absorber of claim 6. Instead, the specification only discloses the brake comprising a gas spring in paragraph 36 (“The active component of the brake is a gas spring 332”). See also 35 U.S.C. 112(a) rejection below. 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 5, “that controls” should read --configured to control--
Claim 1, line 6, “the brake being mounted” should read --each brake being mounted--
Claim 1, line 6-7, “a corresponding crank assembly” should read --the corresponding crank assembly--
Claim 1, line 8, “one or both crank assemblies” should read --one or both of the crank assemblies--
Claim 1, line 9, “rotating the crank assembly” should read --rotating the one or both of the crank assemblies--
Claim 1, lines 9-10, “so that the crank assembly” should read --so that the one or both of the crank assemblies--
Claim 1, line 11, “controlled by the brake” should read --controlled by the respective brake--
Claim 4, line 3, “of the crank assembly” should read --of the respective crank assembly--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites the limitation “the brake comprises a mechanical spring and a shock absorber.” The written description does not provide adequate support for the brake including a mechanical spring and a shock absorber, and it is unclear how the claimed mechanical spring and shock absorber would be connected to the invention as disclosed and illustrated. See also Drawing and Specification Objections above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the brake” in line 2. It is unclear if this limitation is referring to the brake on a specific one of the pair of crank assemblies, or to the brake on each crank assembly.
Claim 6 recites the limitation “the brake” in line 2. It is unclear if this limitation is referring to the brake on a specific one of the pair of crank assemblies, or to the brake on each crank assembly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites the limitation “wherein the user operates one or both crank assemblies at a time, the user raising himself in a pullup motion via the grip or grips, then rotating the crank assembly so that the crank assembly passes top dead center and begins a descent” in lines 7-10. This limitation is directed to a human organism performing the claimed motions. The Office suggests amending the claim language to incorporate “configured to” language with respect to the various structures.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lennox et al. (US Patent No. 10,004,933).
Regarding independent claim 1, Lennox et al. discloses an exercise device (Fig. 1) comprising:
a support frame (power rack 24) that supports a pair of crank assemblies (each of side support structures 42 constitutes a crank assembly), each crank assembly comprising a rotational axis that is received in a bearing surface of the frame (rotational axis about rotational support shaft 41, each crank assembly/side support structure 42 connected to respective bearing surfaces/rotor 53 that is connected to the support frame/power rack 24 via outboard end portions 48, see Fig. 7), and each crank assembly including a grip (various handle bars 40 connected to each crank assembly/side support structure 42);
a brake (user-adjustable rotational resistance assembly 50) on each crank assembly that controls a rate of descent of a user during an exercise repetition (Col. 8 lines 14-17, “The greater the resistance applied to the support shaft 41 by resistance mechanism 50, the harder it would be for the user to turn the handle bars 40, and vice-versa”), the brake being mounted between the frame and a corresponding crank assembly (see Fig. 7, respective resistance assemblies 50 mounted between power rack 24 and each crank assembly/side support structure 42); wherein
the user operates one or both crank assemblies at a time (via handle bars 40), the user raising himself in a pullup motion via the grip or grips, then rotating the crank assembly so that the crank assembly passes the top dead center and begins a descent, the speed of the descent being controlled by the brake (a user is capable of operating both cranks assemblies/side support structures 42 by gripping one of handle bars 40, causing crank assemblies/side support structures 42 to rotate over a full circular path, where resistance assemblies 50 resist rotation of crank assemblies/side support structure 42; see Col. 11, lines 17-37).

    PNG
    media_image1.png
    753
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    590
    media_image2.png
    Greyscale

	Regarding claim 2, Lennox et al. further discloses wherein each crank assembly (42) is supported by an independent frame (each crank assembly/side support structure 42 is supported by a respective vertical upright 22).
	Regarding claim 4, Lennox et al. further discloses wherein the position of each of the grips (handle bars 40) is varied by mounting the grip in any one of a series of grip mounting holes in a crank arm (radial arms 46 of each crank assembly/side support structure 42) of the crank assembly, thereby allowing the user to determine and vary the travel distance of the grip as it rotates during exercise (Col. 13 lines 35-47, “the mounting position of the handle bars on the handle bar assembly may be adjustable. As shown in FIG. 7 represented by the dashed circles depicting alternate handle bar mounting positions, each radial arm 46 may have multiple user-selectable handle bar mounting hole 220 locations 220 in which the handle bars 40 may be mounted. Using through holes 220 in the radial arms 46, the handle bars 40 may be tapped on each end with an axial threaded bore and bolted to the radial arms at a desired location thereby allowing users to adjust the position of the handle bars. By adjusting the position of the handle bars 40 inward or outward on the radial arms 46, the radius of rotation and the torsional force change accordingly.”).
	Regarding claim 5, Lennox et al. further discloses wherein the brake (50) comprises a gas spring (Col. 8 lines 21-25, “Any suitable type of resistance device or mechanism may be used, including without limitation a frictional resistance mechanism, a magnetic resistance mechanism, a hydraulic fluid resistance mechanism, or a hydraulic or pneumatic cylinder resistance system”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lennox et al. (US Patent No. 10,004,933) and further in view of Holloway (US Publication No. 2006/0252607).
Lennox et. al teaches the invention as substantially claimed, see above.
Regarding claim 6, Lennox et al. teaches wherein the brake may comprise “[a]ny suitable type of resistance device or mechanism” (Col. 8 lines 21-25), but does not necessarily teach wherein the brake comprises a mechanical spring and a shock absorber.
Holloway teaches an exercise device comprising a brake (Fig. 3, resistance device) on a crank (12), wherein the brake comprises a mechanical spring (springs 93A, 93B) and a shock absorber (90; see paragraph 30 for description of resistance provided by springs 93A, 93B in combination with shock absorber 90; Abstract lines 3-6, “A special combination of stiff, heavy-duty resistance devices, to include extension springs and wheel and roller braking devices, combined with shock absorbers”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the brake of Lennox et al. with the brake comprising a mechanical spring and a shock absorber of Holloway as a matter of simple substation of one known brake for another to achieve the same results of providing resistance to the rotation of the crank assemblies (see Holloway paragraph 30).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to disclose an exercise device in combination with all of the structural and functional limitations, and further comprising a support frame, a pair of crank assemblies, each crank assembly including a grip, a brake on each crank assembly that controls a rate of descent of a user during an exercise repetition, the brake being mounted between the frame and a corresponding crank assembly, wherein each crank assembly comprises a brake pin that contacts a brake tab to actuate the brake, the brake tab being offset from an axis of rotation of the crank assembly, the brake pin being in contact with the brake during a descent, and as the crank assembly approaches bottom dead center, an end point of a repetition, the brake pin slips over the brake tab so that the brake is released and returns to a non-compressed position.
The closest prior art of record to Lennox et al. (US Patent No. 10,004,933) teaches a brake (50) on each of a pair of crank assemblies (side support structures 42) that may comprise “[a]ny suitable type of resistance device or mechanism” (Col. 8 lines 21-25), but does not teach each crank assembly comprises a brake pin that contacts a brake tab to actuate the brake in the manner as claimed.
Additional prior art Carlson (US Patent No. 4,730,829), Heilbrun (US Patent No. 4,355,633), Schneider (US Patent No. 6,976,940), Castillo (US Patent No. 4,611,807), and Lampert et al. (US Patent No. 9,044,630) each teach a pair of crank assemblies and a brake on each crank assembly, but none of the prior art alone or in combination teach wherein each crank assembly comprises a brake pin that contacts a brake tab to actuate the brake in the manner as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784       

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784